Citation Nr: 9912611	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  94-40 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bronchial asthma.

(The issue of whether the veteran has basic eligibility for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, is the subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle E. Jensen, Associate Counsel



INTRODUCTION

The veteran had active service from November 1990 to November 
1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1993 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the benefit sought on appeal.  
In July 1997, the Board remanded this case to the RO for 
further development, to include an opinion on the issue of 
whether a preexisting asthmatic condition increased in 
severity during service and, if so, whether such increase was 
due to the natural progression of the disease.  Following the 
completion of this development, the RO returned the case to 
the Board for further appellate review.  

The record reveals that the veteran requested and was 
scheduled for a hearing before a member of the Board at the 
RO in July 1996 in connection with this appeal.  However, the 
veteran failed to appear.  As there is no indication in the 
record that the veteran's failure to appear was for good 
cause, the Board will proceed with appellate review at this 
time.  38 C.F.R. § 20.704(d) (1998).      


FINDING OF FACT

Asthma existed prior to service and there was no increase in 
disability demonstrated as a result of any incident during 
service.


CONCLUSION OF LAW

Preexisting asthma was not aggravated during service.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 1991); 38 C.F.R. 
§§  3.303, 3.304, 3.306 (1998). 



REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for bronchial asthma, such 
disease must have been incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  In addition, there must be evidence of a 
current disability with a nexus to an in-service disease or 
injury.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306 (1998).  A 
veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304(b) (1998).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that in order to rebut the presumption of 
soundness where no defect, infirmity, or disorder was noted 
at service entrance, VA must prove by clear and unmistakable 
evidence that a particular disability existed prior to 
induction into service and, if that is demonstrated, that the 
disability was not aggravated in service.  VA must point to a 
specific finding that the increase in disability, where such 
increase is shown, was due to the natural progress of the 
condition.  Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  

In addition, the Court has held that a remand is appropriate 
for the purpose of conducting a contemporaneous examination 
with an opinion on the issue of whether a preexisting 
condition increased in severity during service, and, if so, 
whether such increase was due to the natural progression of 
the disease.  See Wisch v. Brown, 8 Vet. App. 139 (1995) (per 
curiam); Crowe v. Brown, 7 Vet. App. 238, 248 (1994).  
Further, "temporary or intermittent flareups during service 
of a preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to symptoms, is worsened."  Jensen 
v. Brown, 19 F.3d 1413 (Fed. Cir. 1994); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991). 

In this veteran's case, the evidence of record notes a 
history of asthma since age six, in-service diagnoses of 
bronchial asthma, and current diagnoses of asthma.  The 
service medical records indicate that on a Report of Medical 
History at the time of entrance the veteran reported a 
history of childhood asthma.  While such an admission may not 
qualify as "noted" under the provisions of 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b), the veteran and his 
representative have conceded a history of asthma prior to 
service.  Accordingly, the primary question in this case is 
whether the veteran's asthma was aggravated during service 
or, in other words, whether there was an increase in 
disability due to events or circumstances in service rather 
than the natural progression of the disease.   

In July 1997, the Board remanded this case for an opinion on 
the issue of whether a preexisting asthmatic condition 
increased in severity during service and, if so, whether such 
increase was due to the natural progression of the disease.  
In response to this request, a VA physician reviewed the 
claims folder in April 1998 and determined that the veteran 
did not need be reexamined as there was a 1993 VA examination 
of record.  

The examiner noted the pertinent facts of record which 
included a childhood history of asthma; multiple in-service 
examinations for complaints of breathlessness, but no 
objective findings of bronchospasm; in-service treatment with 
a Proventil inhaler; and no evidence of exposures in the 
military that would aggravate asthma.  According to the 
examiner, in today's classification of asthma the veteran 
would be said to have mild intermittent asthma, a disease 
characterized by the return of pulmonary function to normal 
between attacks, as noted by the normal pulmonary function 
measured in 1993.  The examiner noted that during the 1993 
examination it was indicated that the veteran had no 
hospitalizations or emergency room visits for asthma and, 
that even if he had, there would be no reason to believe that 
his reported difficulties finishing marches or running 
exercises would have led to a worsening of his disease.          

After a review of the probative evidence, the Board finds 
that service connection for bronchial asthma is not 
warranted.  In this regard, the Board finds that the record 
shows, and the veteran has conceded, that his asthma 
preexisted service.  However, there is no indication that the 
veteran's condition was aggravated during service.  In this 
regard, the Board again notes that "temporary or 
intermittent flareups during service of a preexisting injury 
or disease are not sufficient to be considered 'aggravation 
in service' unless the underlying condition, as contrasted to 
symptoms, is worsened."  Jensen v. Brown, 19 F.3d 1413 (Fed. 
Cir. 1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
The opinion offered by the VA physician in April 1998 
revealed that there was no increase in the veteran's 
underlying condition.  Moreover, the examiner indicated that 
even if the record showed (which it did not) multiple 
hospitalizations or emergency room visits for asthma there 
would be no reason to believe that any in-service incident 
led to a worsening of his disease.  As the evidence is not in 
equipoise, the doctrine of resolving reasonable doubt in the 
appellant's favor is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  For all of these reasons, 
the Board finds that the claim for service connection for 
bronchial asthma must be denied.


ORDER

Service connection for bronchial asthma is denied.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals

 

